Judgment, Supreme Court, New York County (Bruce McM. Wright, J.), entered October 5, 1989, which found in favor of plaintiff against defendants jointly in the sum of $81,157.07, unanimously affirmed, without costs. The appeal from the order of said court dated July 13, 1989 is dismissed as having been subsumed in the appeal from the aforesaid judgment, with costs.
Plaintiff commenced this action for an accounting contending that there existed a partnership, joint venture, or agree*276ment to share costs, profits and expenses from various construction jobs. A Referee was appointed and a hearing was held at which plaintiff testified regarding the parties’ relationship and submitted, pursuant to stipulation, exhibits consisting of computer printouts, invoices and receipts. The Referee found no proof of partnership or joint venture, but did find sufficient evidence of an agreement to share costs, expenses and profits. The Referee found both defendants liable based upon the amorphous relationship between the individual and corporate defendants. The court confirmed the Referee’s report. Contrary to defendants’ contention, the record was sufficient to sustain a finding that plaintiff proved his case against both defendants by a preponderance of the evidence. Concur— Sullivan, J. P., Ross, Asch, Kassal and Smith, JJ.